Title: To George Washington from Benjamin Lincoln, 25 October 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Octr 25th 1788

I have the pleasure of transmitting to your Excellency a publication containing a number of letters written some time since by Mr J: Adams—It is the only copy which I have seen And it appears by the authors advertisement that we may not soon expect to see it generally circulating—The writer has I think discovered great knowledge of our country and of the state of our affairs and conducted his answers to the several questions with great address and in a very masterly manner I send it because I think a perussal will be pleasing to Your Excellency.
Our General court meets here on Wednesday next—It is quite uncertain who will be our senators, or at the least one of them, Mr Strong I think will be chosen—for the other seat there are many candidates Mr Bowdoin, Mr S. Adams Mr R. King Mr Judge Dana &c.
Every hour opens to us the importance of being guarded against a certain influence—The people are not enough awake—I hope and trust they will be more so before it is too late.
Should any thing turn up during the session of the General Court worth your Excellency attention I will do my self the pleasure of communicating it. With every sentiment of esteem I have the honour of being My Dear General your Excellency’s most obedient servant

B: Lincoln

